DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-20 are pending and have been examined in this application; Claims 1, 8, 13, 15-17, and 19 are amended, claims 2-7, 9-12, 14, 18, and 20 are original. 
Claim Objections
Claims 10, 11, and 20 are objected to because of the following informalities:  
Claim 10, 11 “wherein the growth sensors” should be –wherein the plurality of growth sensors—to be consistent with prior claim language.
Claim 20 line 2 “of each cell” should be --of each of the plurality of cells-- to be consistent with prior claim language.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 line 5 “a second position” is unclear since there is no recitation of there being a first or initial position in independent claim 15. 
Claim 19 “causing the selected tray to move the first position of the target seed to a different location within within the single cell” is unclear since it is uncertain how the first position itself can be moved since a first position is a fixed location. Additionally, it is unclear how movement of the tray itself can change a target seed position within the single cell, since the entire tray would be moving the entire cell and seed along with it. It is unclear how the seed is moving within the tray itself when the tray is being moved. 
Based on the specification of the instant application, “the seeds may be deposited into the single section (or single cell) and tracked via a camera or other seed sensor, such that if a seed moves within the tray, this movement may be tracked” [0038]. However, this seems to imply that if a seed is planted in cell 1 and moved to cell 2, then the seed’s new location within the tray – but in a different cell, can be determined. Otherwise, this claim could be interpreted as indicating that if a seed happens to shift in its cell as a tray is moving, then that shifting of the seed will be tracked.
The claim has been examined as best understood and has been interpreted as indicating that a processor determines the growth factor of the target cell is below the predetermined threshold, the seed is moved within its cell and that movement, within the same cell, is tracked with the seed sensor.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 20190000019 A1) to Alexander.
In regards to claim 1, Alexander anticipates a method for tracking seeds in an assembly line grow pod having a plurality of carts, comprising: depositing a target seed in a selected cell which is a part of a tray located in a selected cart travelling on an assembly line grow pod ([0012] where “seeding modules” are meant to receive seeds in a tray of plant slots, on loader (“cart”) 130); tracking a position of the target seed in the selected cell by determining the position of the target seed in the selected cart and determining a position of the selected cart in the assembly line grow pod ([0020] where the system 100 can detect the optical fiducials 114 via optical sensors 152 to identify and locate the module (grow trays) and locate the individual plant slots in each tray within the module); providing sustenance to the target seed including the selected cell; determining a growth factor of the target seed in the selected cell ([0070] system 100 compares and tracks growth metrics of each plant); and upon determination that the growth factor of the target seed in the selected cell is below a predetermined threshold, adjusting supply of the sustenance provided to the selected cell ([0070] where the system 100 compares and tracks growth metrics of each plant and modify nutrients supplied to plants, [0071] where plants that are undersized/unhealthy/lower viability can be flagged by the system) and moving the target seed to a different cell in the tray ([0014] “If at least a threshold proportion of plants in the first module exceed these targets, the system 100 … can automatically transfer plants in the first module in sequence: from a first plant slot in the first module best accessible to the robotic manipulator when the first module is full; to a second plant slot in the first module best accessible to the robotic manipulator once the first plant slot is cleared;” transferring plants from one slot to another slot in the same module/tray) or a different position within the selected cell.
In regards to claim 2, Alexander anticipates the method of claim 1, wherein tracking the position of the target seed further comprises tracking the position of the target seed with a seed sensor that determines the position of the target seed ([0020] where system detects the optical fiducials 114 using optical sensors 152 to track the position of the individual plant slots, and [0070] where it tracks the data per plant).  
In regards to claim 3, Alexander anticipates the method of claim 2, wherein tracking the position of the target seed further comprises, when the target seed moves within the selected tray, tracking movement of the target seed with the seed sensor ([0020] where the fiducials 114 are read using the optical sensors 152 to pick up the plant and move it, if the plant were to move within the same tray or to a different or new tray, the sensor would detect where it is placed/moved).  
In regards to claim 4, Alexander anticipates the method of claim 2, further comprising: assigning a cart identifier to each cart (Fiducials 114; each end of the tray); assigning a cell identifier to each selected cell (Fiducials 114; adjacent each plant slot); and recording the cart identifier and the cell identifier in a memory ([0124] memory, [0070] where the system can store plant-related data, such as based on the plant slot in which each plant is located).  
In regards to claim 6, Alexander anticipates the method of claim 1, wherein determining the growth factor of the target seed further comprises determining the growth factor of the target seed with a plurality of growth sensors arranged in the assembly line grow pod ([0020] optical sensors 152 such as on loader 130 and manipulator 150 which determines growth factors such as viability characteristics).  
In regards to claim 7, Alexander anticipates the method of claim 6, wherein determining the growth factor of the target seed with the growth sensors further comprises: transmitting a first signal from the growth sensors to the selected cart (FIG 2A where if the probability exceeds threshold, a signal is sent to the dispatch loader to deliver nursery module to quarantine station); and receiving a second signal from the selected cart at the growth sensors (FIG 2A when loader is dispatched to delivery nursery module, the sensors record module-level optical scans of the nursery module S120).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20190000019 A1) to Alexander.
In regards to claim 5, Alexander teaches the method of claim 1 further comprising determining an expected root growth to the target seed ([0089] “For example, the robotic manipulator can draw the end effector vertically upward from the first plant slot by a distance exceeding a maximum expected length of roots of plants of this type at the current growth stage of plants in the first module.”), wherein depositing the target seed in the selected cell further comprises18 Dinsmore No. 93671- 148 (GRW 002 IPA)depositing the target seed to be spaced apart from a neighboring seed based on plant size ([0068] where exceeding of a threshold size leads to transfer to a lower density tray, where size of a plant would correspond to its specific root growth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to for Alexander to utilize data of expected root growth of plants in determining the spacing for seeds. Since plant growth correlates to its respective root size, it would have been obvious for Alexander to address density based on root size to further prevent roots from adjacent plants from becoming entangled and difficult to move as plants grow larger.

Claims 8-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20190000019 A1) to Alexander in view of (US 20130104453 A1) to Hassle.
In regards to claim 8, Alexander teaches19 Dinsmore No. 93671- 148 (GRW 0021PA)system for tracking seeds in an assembly line grow pod, comprising: 
a tray located on a selected cart and including a selected cell where a target seed is deposited (Alexander; [0012] where “seeding modules” are meant to receive seeds in a tray of plant slots, on loader (“cart”) 130); 
a seed sensor arranged to communicate with the selected cart and detect a position of the target seed and the selected cart (Alexander; [0020] where the system 100 can detect the optical fiducials 114 via optical sensors 152 to identify and locate the module (grow trays) and locate the individual plant slots in each tray within the module); 
a plurality of growth sensors arranged to communicate with the selected cart and measure data relevant to growth of the target seed (Alexander; [0020] optical sensors 152 such as on loader 130 and manipulator 150, and weight sensor 158); 
(Alexander; Controller 104) in communication with the seed sensor and the growth sensors (Alexander; Claim 20, where controller communicates with data from the optical sensors and weight sensors) and including a processor and a memory for storing programs (Alexander; [0124] memory and processor), wherein the programs, upon execution by the processor, cause operations comprising: 
determining a first position of the target seed and a second position of the selected cart based on first data received from the seed sensor (Alexander; [0020] where the system 100 can detect the optical fiducials 114 via optical sensors 152 to identify and locate the module (grow trays) and locate the individual plant slots in each tray within the module); 
identifying the target seed and retrieving plant growth information relevant to the target seed (Alexander; [0070] system 100 compares and tracks growth metrics of each plant); 
providing sustenance relevant to the target seed based on the plant growth information to the selected cell (Alexander; [0070] delivering nutrients to selected cell in module); determining a growth factor of the target seed in the selected cell based on second data received from the plurality of growth sensors; and upon determination that the growth factor of a target cell is below a predetermined threshold, adjusting an amount of sustenance based on the growth factor of the target seed (Alexander; [0070] where the system 100 compares and tracks growth metrics of each plant and modify nutrients supplied to plants, [0071] where plants that are undersized/unhealthy/lower viability can be flagged by the system) and causing movement of the target seed from the first position into a different area of the target cell or a different cell (Alexander; [0014] “If at least a threshold proportion of plants in the first module exceed these targets, the system 100 … can automatically transfer plants in the first module in sequence: from a first plant slot in the first module best accessible to the robotic manipulator when the first module is full; to a second plant slot in the first module best accessible to the robotic manipulator once the first plant slot is cleared;” transferring plants from one slot to another slot in the same module/tray).

Hassle teaches a plurality of carts (Hassle; 41) traveling on a continuous track (Hassle; 3) of an assembly line grow pod.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Alexander such that the loaders 130 can run on a continuous track as taught by Hassle. This would allow for the system of Alexander to move continuously and continue to produce and maintain plant life without stopping or having to wait on transportation of individual trays.
In regards to claim 9, Alexander as modified by Hassle teaches the system of claim 8, wherein the seed sensor further comprises a camera (Alexander; Optical sensors 152, [0036]).  
In regards to claim 10, Alexander as modified by Hassle teaches the system of claim 9, wherein the growth sensors further comprise a camera (Alexander; optical sensors 152 [0036]), a color sensor (Alexander; optical sensor 152 being a type of color camera), a moisture sensor (Alexander; [0102] where the weight is taken and moisture of the roots can be calculated).  
In regards to claim 11, Alexander as modified by Hassle teaches the system of claim 10, wherein the programs, upon execution by the processor, cause operations further comprising: determining, with the growth sensors, height, width (Alexander; [0014] where analyzing the optical scan can indicate plant size, height and width), fruit output (Alexander; [0068] where features extracted from the optical scan indicate exhibiting foliage or fruit), root growth and weight (Alexander; via weight sensor 158) of a target plant growing out of the target seed in the selected cell.  
In regards to claim 13, Alexander as modified by Hassle teaches the system of claim 8, wherein the programs, upon execution by the processor, cause operations further comprising: (Alexander; [0022] where there are unique optical fiducials 114 arranged on the top surface of the lid and or tray to indicate position, orientation, distance, and having colored fiducials for each plant slot); and recording the first position of the target seed in the tray and the cart identifier in the memory (Alexander; [0124] memory, [0070] where the system can store plant-related data, such as based on the plant slot in which each plant is located).  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20190000019 A1) to Alexander as modified by (US 20130104453 A1) to Hassle as applied to claim 8 above, in further view of (US 4627190 A) to Little.
In regards to claim 12, Alexander as modified by Hassle teaches the system of claim 8, wherein size and shape of the tray depend on the selected cart (Alexander; size of the loader 130 (“cart”) determines the maximum size or shape of the tray that can be delivered)
Little teaches wherein size and shape of the tray depend on the selected size, shape, and spacing of the selected cell (Little; Col 1 lines 14-21; where the eventual size of the plant determines the density (spacing) and size of the cups on a particular tray and thus determines the size/shape of that tray).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander as modified by Hassle such that the size and shape of a tray depends on the selected size, shape, and spacing of the selected cells as taught by Little. Higher density, smaller shaped cells for initial seedling germination could be condensed to smaller shaped trays in order to increase the number of trays that can be housed in a growing station at a time. As plants mature and grow larger, they can be transferred to larger shaped trays that provide ample room for growth and nutrient consumption of the plants.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20190000019 A1) to Alexander as modified by (US 20130104453 A1) to Hassle as applied to claim 13 above, in further view of (US 20090237212 A1) to Hyde.
In regards to claim 14, Alexander as modified by Hassle teaches the system of claim 13, but fails to teach wherein the programs, upon execution by the processor, cause operations further comprising: tracking the first position of the target seed by using the cell identifier and the cart identifier as an address.  
Hyde teaches wherein the programs, upon execution by the processor, cause operations further comprising: tracking the first position of the target seed by using the cell identifier and the cart identifier as an address (Hyde; electronic tags to track plants [0057] where the data in the predetermined electronic tag memory address forms a plant attribute data).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Alexander as modified by Hassle such that it can track the movement of the target seed using a cell identifier and the cart identifier as an address as taught by Hyde. This would allow the loader 130 to locate specific sets of plants in order to deliver them to the necessary stations.

Claims 15-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20190000019 A1) to Alexander in view of (US 20090237212 A1) to Hyde.
In regards to claim 15, Alexander teaches system for tracking seeds in an assembly line grow pod, comprising: 
a tray located on a selected cart and including a selected cell where a target seed is deposited (Alexander; [0012] where “seeding modules” are meant to receive seeds in a tray of plant slots, on loader (“cart”) 130); 
a seed sensor arranged to sense first data relating to a second position of the selected cart and a first position of the target seed (Alexander; [0020] where the system 100 can detect the optical fiducials 114 via optical sensors 152 to identify and locate the module (grow trays) and locate the individual plant slots in each tray within the module);20 
Dinsmore No. 93671- 148 (CiRW 0U21PA)a plurality of growth sensors arranged to sense second data relating to growth factors of the target seed (Alexander; [0020] optical sensors 152 such as on loader 130 and manipulator 150, and weight sensor 158); 
and a master controller (Alexander; Controller 104) in communication with the seed sensor, the growth sensors and the output sensors (Alexander; Claim 20, where controller communicates with data from the optical sensors and weight sensors) and including a processor and a memory for storing programs (Alexander; [0124] memory and processor), wherein the programs, upon execution by the processor, perform operations comprising: 
determining the first position of the target seed and the second position of the selected cart based on first data received from the seed sensor (Alexander; [0020] where the system 100 can detect the optical fiducials 114 via optical sensors 152 to identify and locate the module (grow trays) and locate the individual plant slots in each tray within the module); 
identifying the target seed and retrieving plant growth information relevant to the target seed (Alexander; [0070] system 100 compares and tracks growth metrics of each plant); 
providing sustenance relevant to the target seed based on the plant growth information to the selected cell (Alexander; [0070] delivering nutrients to selected cell in module); 
determining a growth factor of the target seed in the selected cell based on second data received from the plurality of growth sensors; and upon determination that the growth factor of a target cell is below a predetermined threshold, causing movement of the target seed from the first position of the target seed to another position within the selected cell, or within the tray (Alexander; [0070] where the system 100 compares and tracks growth metrics of each plant, [0014] “If at least a threshold proportion of plants in the first module exceed these targets, the system 100 … can automatically transfer plants in the first module in sequence: from a first plant slot in the first module best accessible to the robotic manipulator when the first module is full; to a second plant slot in the first module best accessible to the robotic manipulator once the first plant slot is cleared;” transferring plants from one slot to another slot in the same module/tray)).  
Alexander fails to explicitly teach a plurality of output sensors arranged to sense environment factors relevant to growth of plants.
Hyde teaches a plurality of output sensors arranged to sense environment factors relevant to growth of plants (Hyde; [0086] sensors for a range of plant or plant environment attributes such as temperature, light, pressure, moisture, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Alexander such that it has sensors for detecting environmental factors relevant to the growth of plants such as those taught by Hyde. Having these sensors to detect the environment would provide information to the system necessary to keep the growth environment of the plants at an optimal temperature, lighting, pressure, etc. 
In regards to claim 16, Alexander as modified by Hyde teach the system of claim 15, wherein the programs, upon execution by the processor, cause operations further comprising: tracking movement of the target seed with the seed sensor that determines the first position of the target seed (Alexander; [0020] where the fiducials 114 are read using the optical sensors 152 to pick up the plant and move it, if the plant were to move within the same tray or to a different or new tray, the sensor would detect where it is placed/moved).  
In regards to claim 17, Alexander as modified by Hyde teaches the system of claim 15, wherein the programs, upon execution by the processor, cause operations further comprising: assigning a cell identifier and a cart identifier to the selected cell and the selected cart (Alexander; Fiducials 114; each end of the tray, adjacent each plant slot); and recording the first position of the target seed in the tray and the cart identifier in the memory (Alexander; [0124] memory, [0070] where the system can store plant-related data, such as based on the plant slot in which each plant is located).  
In regards to claim 18, Alexander as modified by Hyde teaches the system of claim 17. Alexander fails to teach wherein the programs, upon execution by the processor, cause operations further comprising:21 Dinsmore No. 93671- 148 (GRW 0021PA)tracking movement of the target seed by using the cell identifier and the cart identifier as an address.  
Hyde teaches wherein the programs, upon execution by the processor, cause operations further comprising:21 Dinsmore No. 93671- 148 (GRW 0021PA)tracking movement of the target seed by using the cell identifier and the cart identifier as an address (Hyde; electronic tags to track plants [0057] where the data in the predetermined electronic tag memory address forms a plant attribute data).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Alexander such that it can track the movement of the target seed using a cell identifier and the cart identifier as an address as taught by Hyde. This would allow the loader 130 to locate specific sets of plants in order to deliver them to the necessary stations.
In regards to claim 20, Alexander as modified by Hyde teach the system of claim 15, wherein the tray includes a plurality of cells including the selected cell and the size and spacing of each cell are determined at least based on expected root growth (Alexander; [0089] “For example, the robotic manipulator can draw the end effector vertically upward from the first plant slot by a distance exceeding a maximum expected length of roots of plants of this type at the current growth stage of plants in the first module.”) and size of a target plant growing out of the target seed (Alexander; [0068] where exceeding of a threshold size leads to transfer to a lower density tray, where size of a plant would correspond to its specific root growth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to for Alexander to utilize data of expected root growth of plants in .

Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11/05/2020 have been fully considered but they are not persuasive. 
Applicant argues that “Alexander fails to disclose, teach, or suggest “depositing a target seed in a selected cell which is part of a tray located in a selected cart traveling on an assembly line grow pod” as recited in claim 1.”
Examiner respectfully disagrees, the definition of “assembly line” in Merriam Webster is either: 1: An arrangement of machines, equipment, and workers in which work passes from operation to operation in direct line until the product is assembled, or 2: a process for turning out a finished product in a mechanically efficient manner.
The definition of assembly line does not require the carts to be in constant motion – only that the plants should go through a series of operations in a line until it reaches its finished “product”. Alexander teaches an optimized process where the plants move from one operation to the next until it is fully grown and ready for harvest.
Applicant argues that Alexander does not teach “depositing a target seed in a selected cell which is a part of a tray located in a selected cart travelling on an assembly line grow pod” as recited in claim 1 for at least the reason that the modules as stationary when plants are deposited.”

Applicant argues that Alexander does not teach/suggest “tracking a position of the target seed in the selected cell by determining the position of the target seed in the selected cart and determining a position of the selected cart in the assembly line grow pod. … since Alexander is also deficient in teaching that the cart is traveling on the assembly line grow pod, Alexander is also deficient in teaching this claim element. Because the modules of Alexander typically do not move, there is nothing to track.
Examiner respectfully disagrees, the modules are moved to different stations and by automated loader 130 (see S130) in FIG 1. Therefore Alexander does teach this (as shown in the Non Final) because the system is required to track where each module is in the system (whether the module in question is in a grow area or otherwise).
Applicant argues that Alexander does not “track a position of the target seed in the selected cell by determining the position of the target seed in the selected cart and determining a position of the selected cart in the assembly line grow pod” as recited in claim 1.
Examiner respectfully disagrees, [0020] of Alexander explains that the scans of the fiducials 114 correspond to the plant slots on each tray to identify and locate the module, and to locate the plant slots in each tray in the module. 
“In this implementation, the module can also include: one optical fiducial 114 at the front of each hydroponic tray; optical fiducials 114 at each end of each hydroponic tray; one optical fiducial 114 adjacent each plant slot along each hydroponic tray; or optical fiducials 114 at three or four corners of the modules; etc. The system 100 can thus detect these optical fiducials 114--such as through optical sensors 152 integrated into 
Applicant argues that Alexander is also deficient for failing to disclose, teach, or suggest “upon determination that the growth factor of the target seed in the selected cell is below a predetermined threshold, adjusting supply of the sustenance provided to the selected cell and moving the target seed to a different cell in the tray or a different position within the selected cell” … Alexander simply does not disclose, teach, or suggest moving the seed to another area of the cell or another cell within the same tray.”
Examiner respectfully disagrees. Alexander teaches moving the seed to a cell within the same tray as seen in the 103 rejection above as well as here in [0014] “If at least a threshold proportion of plants in the first module exceed these targets, the system 100 … can automatically transfer plants in the first module in sequence: from a first plant slot in the first module best accessible to the robotic manipulator when the first module is full; to a second plant slot in the first module best accessible to the robotic manipulator once the first plant slot is cleared;” Where Alexander is transferring plants from one slot to another slot in the same module/tray.
(with respect to claims 8 and 15), Applicant argues that Alexander fails to disclose/teach/suggest “determining a first position of the target seed and a second position of the selected cart based on first data received from the seed sensor… identifying a target seed and retrieving plant growth information relevant to the target seed… [and] upon determination that the growth factor of a target cell is below a predetermined threshold, adjusting an amount of sustenance based on the growth factor of the target seed and causing movement of the target seed from the first position into a different area of the target cell or a different cell.” As recited in claim 8.
See argument at paragraph 42 above, where [0014] of Alexander teaches this limitation for both claims 8 and 15.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642